DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 14 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites where the fan is comprised of a cooling fan and an exhaust fan. It is unclear how a fan (singular) is two fans in two different locations. Therefore, claim 19 is indefinite.
For the purpose of examination, it will be interpreted that the fan comprises the cooling fan and the image forming system comprises the exhaust fan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 9541895 B1, hereinafter Kuroda) in view of Sato (JP 2011242635 A ) and Iwasaki et al. (JP 2009069273 A, hereinafter Iwasaki).
As to claim 1, Kuroda teaches an image forming system comprising: 
an image forming apparatus including: 
an image forming portion (see fig. 2) configured to form an image on a sheet; and 
a discharge portion 63 configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; and 
a sheet conveying apparatus 70 (fig. 1B), including: 
[AltContent: arrow][AltContent: textbox (70B)][AltContent: textbox (70A)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    544
    746
    media_image1.png
    Greyscale

a lower guide 70B (fig. 2 above); 
an upper guide 70A (fig. 2 above) which forms, with the lower guide, a sheet conveying path S (fig. 5A) through which the sheet is conveyed; 
a roller pair 72 configured to convey the sheet discharged from the discharge portion through the sheet conveying path; and 
a fan 81 configured to generate air flow which flows in the sheet conveying path (see fig. 4)-2-.
Kuroda does not teach a sheet processing apparatus, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet;
wherein the roller pair conveys the sheet to the sheet processing apparatus;
wherein the sheet conveying apparatus provided with the lower guide, the upper guide, the roller pair, and the fan is configured to be removably mounted to the image forming apparatus as a unit.
Sato teaches a sheet processing apparatus 70, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet,
wherein a roller pair (e.g. roller 73c in fig. 1 and the roller it is nipped against) in a sheet conveying apparatus 71 conveys the sheet to the sheet processing apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda to have a sheet processing apparatus, wherein the roller pair transports the sheet to the sheet processing apparatus as taught by Sato so as to increase print job options (regarding adding the sheet processing apparatus) for a user.


[AltContent: textbox (RP)] [AltContent: arrow]
    PNG
    media_image2.png
    461
    466
    media_image2.png
    Greyscale
 
Iwasaki teaches wherein a sheet conveying apparatus 101 is removable as a unit (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified wherein the sheet conveying apparatus is removable as a unit, as taught by Iwasaki for maintenance purposes.
Kuroda as modified teaches wherein the sheet conveying apparatus provided with the lower guide 70B (Kuroda), the upper guide 70A (Kuroda), the roller pair 72 (Kuroda), and the fan 81 (Kuroda) is configured to be removably mounted to the image forming apparatus as a unit (as taught by Iwasaki).

As to claim 12, Kuroda teaches wherein the image forming portion includes: 
a transfer portion 51 configured to transfer a toner image to the sheet; and
a heating portion 60 configured to heat the toner image transferred to the sheet, and -4-wherein the lower surface of the sheet (when transported in the sheet conveying apparatus 70) is a surface of the sheet to which an image is last transferred (in the case of duplex printing via the duplex printing path shown in fig. 2) by the transfer portion before the sheet is discharged from the image forming apparatus.

As to claim 13, Kuroda teaches wherein the image forming apparatus includes: 
a main body configured to house the image forming portion (as shown in fig. 2); and 
an image reading portion 3, which is arranged above the main body, and is configured to read image information from an original, and wherein the sheet conveying apparatus 70 is mounted between the image reading portion and the main body.

As to claim 15, Kuroda teaches an image forming system comprising: 
an image forming apparatus including: 
an image forming portion (see fig. 2) configured to form an image on a sheet; and 
a discharge portion 63 configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; and 
a sheet conveying apparatus 70, including: 
a lower guide 70B (fig. 2 above); 
an upper guide 70A (fig. 2 above) which forms, with the lower guide, a sheet conveying path S through which the sheet is conveyed; 
-6-a roller pair 72 configured to convey the sheet discharged from the discharge portion through the sheet conveying path; and 
an air blower 81 configured to blow air to the sheet in the sheet conveying path (fig. 4).
Kuroda does not teach a sheet processing apparatus, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet,
wherein the roller pair conveys the sheet to the sheet processing apparatus,
wherein the sheet conveying apparatus provided with the lower guide, the upper guide, the roller pair, and the air blower is configured to be removably mounted to the image forming apparatus as a unit.
Sato teaches a sheet processing apparatus 70, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet,
wherein a roller pair (e.g. roller 73c in fig. 1 and the roller it is nipped against) in a sheet conveying apparatus 71 conveys the sheet to the sheet processing apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda to have a sheet processing apparatus, wherein the roller pair transports the sheet to the sheet processing apparatus as taught by Sato so as to increase print job options (regarding adding the sheet processing apparatus) for a user.
Iwasaki teaches wherein a sheet conveying apparatus 101 is removable as a unit (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified wherein the sheet conveying apparatus is removable as a unit, as taught by Iwasaki for maintenance purposes.
Kuroda as modified teaches wherein the sheet conveying apparatus provided with the lower guide 70B (Kuroda), the upper guide 70A (Kuroda), the roller pair 72 (Kuroda), and the air blower 81 (Kuroda) is configured to be removably mounted to the image forming apparatus as a unit (as taught by Iwasaki).

As to claim 16, Kuroda teaches wherein the image forming portion includes: 
a transfer portion 51 configured to transfer a toner image to the sheet; and 
a heating portion 60 configured to heat the toner image transferred to the sheet, and wherein the lower surface of the sheet (when in the sheet conveying apparatus 70) is a surface to which an image is last transferred (in the case of duplex printing via the duplexing printing path shown in fig. 2) by the transfer portion before the sheet is discharged from the image forming apparatus.

Claim(s) 2-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Sato and Iwasaki as applied to claim 1 above, and further in view of Kojima (US 20090252525 A1).
As to claim 2, Kuroda teaches wherein the fan 81 generates the air flow which passes through the sheet conveying path (fig. 4).
Kuroda as modified does not teach wherein the sheet conveying apparatus has an intake opening through which outside air is sucked, and wherein the air flow passes through the intake opening.
Kojima teaches an image forming apparatus with a sheet cooling section 24 comprising an intake opening 28a through which outside air is sucked by a fan 29a (fig. 4), wherein the airflow passes through the intake opening and into the sheet path (¶49; it is also noted that fig. 4 has 2 cooling ducts, each duct having an intake fan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified to have the cooling section of Kojima having two intake openings through which the airflow is supplied via two fans since such a modification would be a simple substitution of one cooling section for another so as to improve airflow for improved cooling.

As to claim 3, Kuroda as modified teaches wherein the intake opening is arranged in a side surface of the sheet conveying apparatus in a width direction, which is orthogonal to the sheet discharge direction, of the sheet (see fig. 3 of Kojima).

As to claim 4, Kuroda as modified teaches wherein the fan 29b (Kojima) sends the outside air sucked through the intake opening toward the sheet conveying path (¶49, Kojima).

As to claim 5, Kuroda as modified teaches wherein the sheet conveying apparatus comprises an exhaust opening 27a (Kojima) through which air passed through the sheet conveying path is discharged to outside of the sheet conveying apparatus.

As to claim 6, Kuroda as modified teaches an exhaust portion (in fig. 4 of Kojima, the exhaust portion is the section of duct directly upstream of the exhaust opening 27a) configured to send the air passed through the sheet conveying path toward the exhaust opening.

As to claim 18, Kuroda teaches the limitations of the claim except wherein the fan is located below the sheet conveying path, and the fan is configured to blow air via an opening of the lower guide to a lower surface of the sheet in the sheet conveying path.
Kojima teaches an image forming apparatus with a sheet cooling section 24 comprising an intake opening 28a through which outside air is sucked by a fan 29a (fig. 4), wherein the airflow passes through the intake opening and into the sheet path (¶49; it is also noted that fig. 4 has 2 cooling ducts, each duct having an intake fan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified to have the cooling section of Kojima having two intake openings through which the airflow is supplied via two fans since such a modification would be a simple substitution of one cooling section for another so as to improve airflow for improved cooling.
Kuroda as modified teaches wherein the fan 29b (fig. 4 of Kojima) is located below the sheet conveying path (as shown in figs. 2-4 of Kojima, fan 29b is the lower of the two fans 29a-b), and the fan is configured to blow air via an opening 25a (fig. 3, Kojima) of the lower guide to a lower surface of the sheet in the sheet conveying path.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Sato and Iwasaki as applied to claim 1 above, and further in view of Ota (JP 2010215311 A).
As to claim 8, Kuroda teaches the limitations of the claim except an exhaust fan configured to discharge air from inside the sheet conveying path (Kojima’s cooling device lacks an exhaust fan).
Ota teaches an image forming apparatus comprising a sheet cooling section 150 comprising cooling fans 166A-B and exhaust fans 168A-B, which discharge air from inside the sheet conveying path (see figs. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified to have the cooling section of Ota since such a modification would be a simple substitution of one cooling section for another for improved cooling (due to Ota’s two intake fans and two exhaust fans).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Sato and Iwasaki as applied to claim 1 above, and further in view of Kojima (US 20090252525 A1) and Shuto (EP 1739503 A2).
As to claim 19, Kuroda teaches wherein the fan is comprised of a cooling fan 81. 
Kuroda as modified does not teach that the fan is arranged in the lower guide, and 
an exhaust fan arranged in the upper guide.
Kojima teaches an image forming apparatus with a sheet cooling section 24 comprising an intake opening 28a through which outside air is sucked by a fan 29a (fig. 4), wherein the airflow passes through the intake opening and into the sheet path (¶49; it is also noted that fig. 4 has 2 cooling ducts, each duct having an intake fan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified to have the cooling section of Kojima having two intake openings through which the airflow is supplied via two fans since such a modification would be a simple substitution of one cooling section for another so as to improve airflow for improved cooling.
Shuto teaches a cooling device (fig. 26) comprising two intake fans 34 and two exhaust fans 36 for exhausting air taken in by the intake fans.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Kuroda to have two exhaust fans to exhaust the air from the intake fans as taught by Shuto to improve airflow for better cooling.
Kuroda as modified teaches that the fan 29b (Kojima) is arranged in the lower guide (as shown in figs. 2-4 of Kojima, the fan 29b is the lower of the two fans 29a-b; when applied to Kuroda, Kojima’s lower fan 29a is in the lower guide), and 
an exhaust fan 36 (Shuto) arranged in the upper guide (for exhausting air from Kojima’s upper fan 29a).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 9541895 B1, hereinafter Kuroda) in view Kojima (US 20090252525 A1) and Iwasaki et al. (JP 2009069273 A, hereinafter Iwasaki).
As to claim 1, Kuroda teaches an image forming system comprising: 
an image forming apparatus including: 
an image forming portion (see fig. 2) configured to form an image on a sheet; and 
a discharge portion 63 configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; and 
a sheet conveying apparatus 70 (fig. 1B), including: 
a lower guide 70B (fig. 2 above); 
an upper guide 70A (fig. 2 above) which forms, with the lower guide, a sheet conveying path S (fig. 5A) through which the sheet is conveyed; 
a roller pair 72 configured to convey the sheet discharged from the discharge portion through the sheet conveying path; and 
a fan 81 configured to generate air flow which flows in the sheet conveying path (see fig. 4)-2-.
Kuroda does not teach a sheet processing apparatus, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet;
wherein the roller pair conveys the sheet to the sheet processing apparatus;
wherein the sheet conveying apparatus provided with the lower guide, the upper guide, the roller pair, and the fan is configured to be removably mounted to the image forming apparatus as a unit.
Kojima teaches an image forming apparatus with a sheet cooling section 24 comprising an intake opening 28a through which outside air is sucked by a fan 29a (fig. 4), wherein the airflow passes through the intake opening and into the sheet path (¶49; it is also noted that fig. 4 teaches two intake fans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified to have the cooling section of Kojima having two intake fans since such a modification would be a simple substitution of one cooling section for another so as to improve airflow for improved cooling.
Iwasaki teaches a sheet processing apparatus 30, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet (see ¶34-36, which describes a bonding process performed on the sheet);
wherein a roller pair (fig. 1) of the sheet conveying apparatus 101 conveys the sheet to the sheet processing apparatus;
wherein the sheet conveying apparatus is configured to be removably mounted to the image forming apparatus as a unit (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted; also note that ¶44 teaches that airflow in the sheet conveying apparatus goes to the sheet processing apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuroda as modified to have a sheet processing apparatus and to configure the sheet conveying apparatus to be removably mounted to the image forming apparatus as a unit as taught by Iwasaki so as to increase print job options for the user (regarding adding the sheet processing apparatus) and for maintenance purposes (regarding making the sheet conveying apparatus removable).
Kuroda as modified teaches wherein the sheet conveying apparatus provided with the lower guide 70B (Kuroda), the upper guide 70A (Kuroda), the roller pair 72 (Kuroda), and the fan is configured to be removably mounted to the image forming apparatus as a unit.

As to claim 9, Kuroda as modified teaches wherein the fan 29a (Kojima) causes the air passed through the sheet conveying path to enter the sheet processing apparatus (¶44-45 of Iwasaki teaches that air used to cool the sheet in the sheet conveying apparatus is sent to the sheet processing apparatus; therefore, Kojima’s fan 29a sends air to the sheet processing apparatus).
Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 11 that Kuroda’s sheet transport device 70 is not detachably mountable.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kuroda was modified in view of Iwasaki to have a removable sheet transport device.

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection. Specifically, Iwasaki is no longer a primary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                            

/JILL E CULLER/           Primary Examiner, Art Unit 2853